CARTER, Chief Judge.
Kenneth Jackson was charged by bill information with armed robbery, a violation of La. R.S. 14:64. He pled not guilty and, after trial by jury, was convicted as charged. On February 20, 1997, the court sentenced him to serve a term of forty years imprisonment at hard labor, without benefit of parole, probation, or suspension of sentence. This court affirmed the conviction and sentence. State v. Jackson, 97-1341 (La.App. 1st Cir.6/29/98), 720 So.2d 468, (unpublished).
Shortly after the district court entered an order of appeal for the armed robbery conviction and the original sentence, the state filed a bill of information charging defendant as a third felony habitual offender. See La. R.S. 15:529.1. After a hearing conducted on September 11, 1997, the trial court found defendant to be a third felony habitual offender and sentenced him to serve a term of life imprisonment at hard labor, without benefit of parole, probation, or suspension of sentence. Defendant has appealed the habitual offender adjudication and life sentence in 2000 KA 0717.
When this court considered defendant’s earlier appeal, the habitual offender proceedings and the habitual offender sentence were not apparent from the record. As this court indicated in State v. Stevenson, 95-0582 (La.App. 1st Cir.7/12/95), 694 So.2d 262, 263, writ denied, 96-1220 (La.10/25/96), 681 So.2d 362, habitual offender allegations should be made in the district court under the same docket number under which the substantive charge was instituted. In this case, two separate docket numbers were used in the district court. Although instituted by the state under different docket numbers, these matters are one case.
For the reasons expressed in 2000 KA 0717, defendant’s habitual offender adjudication is affirmed, the original sentence of forty years without parole is vacated, and this matter is remanded for a ruling on the motion to reconsider sentence and for amendment of minute entry and commitment.
ORIGINAL SENTENCE VACATED; HABITUAL OFFENDER ADJUDICATION AFFIRMED; REMANDED FOR RULING ON MOTION TO RECONSIDER SENTENCE AND FOR AMENDMENT OF MINUTE ENTRY AND COMMITMENT.